Case 20-11768-CSS Doc 366 Filed 08/18/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT FILED
FOR THE DISTRICT OF DELAWARE .
2020 AUG 18 AM 9:07

CLERK .
In re: : US BANKRUPTCY COUR,
DISTRICT OF DELAWARE

LUCKY BRAND DUNGAREES, LLC, et al, Chapter 11
. Case No. 20-11768 (CSS)

Debtors. ; (Jointly Administered)

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICES AND PLEADINGS

Please take notice that Roth, a Sodexo Company (“Roth or Sodexo Roth’), a creditor and
party-in-interest in the above-referenced case, hereby gives notice of its appearance in this
case pursuant to Bankruptcy Rule 9010 by and through the undersigned counsel:

Antoinette Young, Esq.
Assistant General Counsel
Sodexo, Inc.

9801 Washingtonian Blvd, 12" Floor
Gaithersburg, MD 20878
antoinette. younq@sodexo.com
Telephone: 301-987-4521
Facsimile: 301-830-6103

Roth respectfully requests that it be served with copies of all notices issued by the Clerk
of the Court and all other pleadings and notices to parties in interest filed by Debtor, the
Trustee, Bankruptcy Administrator or any other interested parties in this case, including all
adversary proceedings, in accordance with Bankruptcy Rule 2002.

Further, Roth requests that Debtor forward to it, through its attorney of record, copies of
all applications, motions, complaints and other pleadings filed by Debtor in the above-
referenced case.

Respectfully submitted, this 6 day of August 2020.

By: indent Lucas
Antoinette Young, Esq. 7
Assistant General Counsel

Sodexo, Inc.

9801 Washingtonian Blvd, 12" Floor
Gaithersburg, MD 20878

(301) 987-4521

antoinette. young@sodexo.com
Case 20-11768-CSS Doc 366 Filed 08/18/20 Page 2 of 2

*
es FILED sodexo

QUA f OF LIFE SERVICES

2020 AUG 18 AM

Law Department CLERK R
UPTCY COUR:

Antoinette Young US BANKR DELAWARE

Assistant General Counsel

August 6, 2020

Clerk of Court

United States Bankruptcy Court
District of Delaware

824 Market Street North
Wilmington, DE 19801

In Re: Lucky Brand Dungarees, LLC, et al.
Case No. 20-11768 (CSS)
Dear Clerk:
Enclosed please find a Notice of Appearance and Request for Service of Notices and Pleadings for
Roth Bros., a Sodexo company. Please include the referenced attorney on your matrix/mailing

list for the above-referenced bankruptcy.

Also enclosed is a copy of the Notice with a self-addressed, stamped envelope. Kindly return a
file-stamped copy in the envelope provided.

Thank you for your cooperation in this matter. Should you have any questions, please do not
hesitate to contact me at (301) 987-4521.

Sincerely,

(adasute ours

Antoinette Young

Enclosures

9801 Washingtonian Boulevard, Gaithersburg, MD 20878, USA
Tel.: 301 987 4521 - Fax: 301 576 4479
email: antoinette.young@sodexo.com-internet:www.sodexo.com
